DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 13-15, 17-20, 24-29, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0075702 to Shafer, hereinafter Shafer.
Regarding claim 1, Shafer teaches a device or system for stimulating (Fig 9: neurostimulator 101) the neural activity of an apical splenic nerve (abstract), the device or system comprising: at least 
Regarding claim 3, Shafer further teaches wherein the at least one transducer is configured to attach onto the apical splenic nerve (Fig 16; para 0031).
Regarding claim 6, Shafer further teaches wherein the electrical signal is and AC signal (para (0085).
Regarding claim 13, Shafer further teaches a detection subsystem (sensor 300) for detecting one or more sensory signals indicative of excessive or insufficient levels of a cytokine (para 0119) and, upon detection of said one or more sensory signals, cause the at least one signal to be applied to an apical splenic nerve via the at least one electrode (para 0108).
Regarding claim 14, Shafer further teaches a memory (memory 34/704) for storing data pertaining to sensory signals indicative of normal, excessive or insufficient levels of a cytokine (para 0119), the detection subsystem configured to compare the one or more detected sensory signals with the data (para 0121).
Regarding claim 15, Shafer further teaches a signaling subsystem (bus 702 carries signals from microprocessor 700 to pulse width control module 714, programmable frequency generator 708, and output 724) for receiving a control signal from a controller (microprocessor 700) and, upon detection of said one or more control signals, cause the electrical signal to be applied to the apical splenic nerve via the at least one electrode (para 0121).
Regarding claim 17, Shafer further teaches wherein the signal generator is configured to apply the electric signal periodically (para 0110: signal is applied and stopped depending on sensor data, and thus is only applied periodically).
Regarding claim 18, Shafer teaches a method of reducing inflammation in a subject (para 0044) by reversibly stimulating neural activity of an apical splenic nerve (abstract), comprising: (i) implanting a device for stimulating the neural activity of an apical splenic nerve into a patient (para 0119), the device including memory (memory 704; para 0121) for storing patient specific physiological data pertaining to levels of signaling molecules secreted from the spleen (para 0121: “when the signal on sensor 300 exceeds or is below a level programmed by a clinician and stored in a memory 704”; sensor 300 detects signaling molecules, see 0111, 0115-0117); positioning a transducer in signaling contact with an apical splenic nerve (lead 130 with distal end 199 placed on/adjacent to splenic nerve 105); and (iii) activating the device (para 0110).
Regarding claim 19, Shafer teaches a method of reversibly stimulating neural activity (para 0106) in an apical splenic nerve (abstract), comprising: (i) implanting a device for stimulating the neural activity of an apical splenic nerve into a patient (para 0119), the device including memory (memory 704; para 0121) for storing patient specific physiological data pertaining to levels of signaling molecules secreted from the spleen (para 0121: “when the signal on sensor 300 exceeds or is below a level programmed by a clinician and stored in a memory 704”; sensor 300 detects signaling molecules, see 0111, 0115-0117); (ii) positioning a transducer in signaling contact with an apical splenic nerve (lead 130 with distal end 199 placed on/adjacent to splenic nerve 105); and (iii) activating the device (para 0110).
Regarding claim 20, Shafer teaches a method of treating in a subject who suffers from, or is at risk of, inflammatory disorder (para 0044), comprising (i) implanting a device for stimulating the neural activity of an apical splenic nerve into a patient (para 0119), the device including memory (memory 704; para 0121) for storing patient specific physiological data pertaining to levels of signaling molecules secreted from the spleen (para 0121: “when the signal on sensor 300 exceeds or is below a level programmed by a clinician and stored in a memory 704”; sensor 300 detects signaling molecules, see 0111, 0115-0117); (ii) positioning a transducer in signaling contact with an apical splenic nerve (lead 130 with distal end 199 placed on/adjacent to splenic nerve 105); and (iii) activating the device (para 0110).
	Regarding claim 24, Shafer further teaches wherein the device is configured to be attached to the apical splenic nerve (para 0070-0072: attached via lead anchor 19) and wherein the device is positioned such that the one or more transducers is in signaling contact with the nerve (lead 130 with distal end 199 placed on/adjacent to splenic nerve 105), so the nerve can be distinguished from the nerve in its natural state (para 0111), and wherein the nerve is located in a patient who suffers from an inflammatory disorder (para 0044).
	Regarding claim 25, Shafer further teaches wherein the device is configured to be attached to the apical splenic nerve (abstract; para 0070-0072: attached via lead anchor 19) and wherein the device is positioned such that the nerve membrane is reversibly depolarized or hyperpolarized by an electric field, such that an action potential is generated de novo in the modified nerve (para 0057-0058, 0065).
	Regarding claim 26, Shafer further teaches wherein the device is configured to be attached to the apical splenic nerve (para 0070-0072: attached via lead anchor 19) and wherein the device is positioned such that an action potential is propagated along the nerve in a normal state (para 0057); wherein at least a portion of the nerve is subject to the application of a temporary external electrical field which modifies the concentration of potassium and sodium ions within the nerve (para 0063), causing depolarization or hyperpolarization of the nerve membrane, thereby, in a disrupted state, temporarily generating an action potential de novo across that portion (para 0057-0058, 0065); wherein the nerve returns to its normal state once the external electrical field is removed (para 0103).
	Regarding claim 27, Shafer further teaches wherein the device is configured to be attached to the apical splenic nerve (abstract; para 0070-0072: attached via lead anchor 19) and wherein the device is positioned such that a portion of the nerve is subject to the application of a temporary external electrical field forms (para 0013).
	Regarding claim 28, Shafer further teaches wherein the device modulates neural activity of the apical splenic nerve (para 0012-0013).
	Regarding claim 29, Shafer teaches a method of controlling a device for stimulating the neural activity of an apical splenic nerve (abstract), the device including memory (memory 704; para 0121) for storing patient specific physiological data pertaining 128295-5005-US6Response to Office ActionDB2/ 40476595.1to levels of signaling molecules secreted from the spleen (para 0121: “when the signal on sensor 300 exceeds or is below a level programmed by a clinician and stored in a memory 704”; sensor 300 detects signaling molecules, see 0111, 0115-0117), wherein the device is in signaling contact with an apical splenic nerve (lead 130 with distal end 199 placed on/adjacent to splenic nerve 105), comprising steps of: storing in memory physiological data pertaining to normal levels of signaling molecules secreted from the spleen (para 0121: “when the signal on sensor 300 exceeds or is below a level programmed by a clinician and stored in a memory 704”; sensor 300 detects signaling molecules, see 0111, 0115-0117); sending control instructions to the device (para 0013-0014), applying a signal to the apical splenic nerve (para 0013-0014); detecting a signal received from one or more sensors; and comparing the signal received from the one or more sensors with the physiological data stored in the memory to determine whether the signals are indicative of insufficient or excessive levels of a signaling molecule secreted from the spleen (para 0110).
	Regarding claim 37, Shafer further teaches wherein said subject suffers from an inflammatory disorder (para 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer in view of US 2017/0120046 to Schwab et al, hereinafter Schwab.
Regarding claim 7, Shafer discloses wherein the electrical stimulation signal comprises one or more pulse trains (para 0081), wherein the plurality of pulses are delivered at a frequency in a range of 1Hz-50Hz (para 0086: "about 5Hz to about 20Hz").
Shafer does not disclose a plurality of square pulses.
However, Schwab teaches a plurality of square pulses (para 0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the pulse trains of Shafer wherein pulses are square pulses, as taught by Schwab, for purpose of balancing tune, optimizing, normalizing, enhancing, increasing or decreasing sympathetic tone and function in patients suffering from immune-related diseases or conditions (para 0004).
Regarding claim 8, Shafer further teaches wherein the plurality of pulses are delivered at a frequency of 10Hz (para 0090: "stimulated at 10Hz),
Regarding claim 9, Shafer further teaches wherein the square pulses have a duration of between 10 us and 5 ms (para 0086: e.g. 300us-500us).
Regarding claim 10, Shafer further teaches wherein the square or sawtooth pulses are bipolar pulses (para 0070).
Regarding claim 11, Shafer further teaches wherein the square or sawtooth pulses have a constant current of between 200 uA and 5 mA (para 0086). Though Shafer does no teach the exact amplitude range claimed, it does specify an amplitude range of lmA-20mA which overlaps Applicant's specified range; consequently, it would have been obvious for one of ordinary skill in the art to have specified the amplitude range claimed since the office considers overlapping of ranges specified by the prior art to be a case of obviousness. See MPEP 2144.05.1.
Regarding claim 12, Shafer in view of Schwab, as previously applied, discloses the limitations of claim 7, but does not disclose wherein the at least one signal is delivered for between 30 seconds and 5 minutes.
However, Schwab teaches wherein the at least one signal is delivered for between 30 seconds and 5 minutes (para 0049: "about one minute").
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device or system of Shafer in view of Schwab, wherein the at least one signal is delivered for between 30 seconds and 5 minutes, as taught by Schwab, for purpose of balancing tune, optimizing, normalizing, enhancing, increasing or decreasing sympathetic tone and function in patients suffering from immune-related diseases or conditions (para 0004).
Regarding claim 30, Shafer further teaches wherein the square or sawtooth pulses have a duration of between 20 us and 4 ms (para 0086: e.g. 300us-500us).
Regarding claim 31, Shafer further teaches wherein the square or sawtooth pulses have a duration of between 50 us and 2 ms (para 0086: e.g. 300us-500us).
Regarding claim 32, Shafer further teaches wherein the square or sawtooth pulses have a duration of between 100 us and 1 ms (para 0086: e.g. 300us-500us).
Regarding claim 33, Shafer further teaches wherein the square or sawtooth pulses have a duration of between 200 us and 500 us (para 0086: e.g. 300us-500us).
Regarding claim 34, Shafer in view of Schwab, as previously applied to claim 7, further teaches wherein the electrical stimulation signal comprises one or more pulse trains (para 0081), each comprising a plurality of square pulses (as previously modified by Schwab: para 0048), wherein the plurality of pulses are delivered at a frequency between 1Hz and 30Hz (para 0086: "about 5Hz to about 20Hz").
Regarding claim 35, Shafer in view of Schwab discloses the limitations of claim 11, but does not disclose wherein the square or sawtooth pulses have a constant current of 600 uA.
However, Schwab teaches wherein the square pulses have a constant current of 600 uA (para 0048: 0.1-100mA).
Therefore, it would have been obvious at the time the application was effectively filed to modify the square pulses of Shafer in view of Schwab wherein the pulses have a constant current of 600 uA, as taught by Schwab, for purpose of balancing tune, optimizing, normalizing, enhancing, increasing or decreasing sympathetic tone and function in patients suffering from immune-related diseases or conditions (para 0004).
Regarding claim 36, Shafer in view of Schwab discloses the limitations of claim 12, but does not disclose wherein the signal is delivered for 2 minutes.
However, Schwab teaches wherein the signal is delivered for 2 minutes (para 0049: "one minute or more").
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the signal of Shafer in view of Schwab wherein the signal is applied for 2 minutes, as taught by Schwab, for purpose of balancing tune, optimizing, normalizing, enhancing, increasing or decreasing sympathetic tone and function in patients suffering from immune-related diseases or conditions (para 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792